10

11

12

13

14

16

17

18

19

20

21

22

23

24

25

26

 

Case 4:18-cr-01256-CKJ-JR Document 76 Filed 08/20/19 Page 1 of 16

Dan H. Cooper, Bar No. 004900
COOPER & UDALL, P.C.

136 W. Simpson Street

Tucson, AZ 85701

(520) 770-1414
dcooper(@cooperudall.com

Laura E. Udall, Bar No. 010501
COOPER & UDALL, P.C.

136 W. Simpson Street

Tucson, AZ 85701

(520) 770-1414

ludall@cooperudall.com

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

UNITED STATES OF AMERICA, ) CR-18-01256-CKJ-JR
)
Plaintiff, )
VS. ) SENTENCING MEMORANDUM
) SUPPORTING DOCUMENTS
JOSHUA JOEL PRATCHARD, )
)
Defendant. )
)

 

Josh Pratchard, through counsel, submits the following documents in support of
the Sentencing Memorandum (Doc # 74).
1. Exhibit A- Family Support Character letters from:

a) Joel Pratchard
b) Melissa-Rae Annette Pratchard with attachment
c) Dottie Pratchard
d) Scott Goad
e) Stephen Freese
f) Ruth McNamara

g) Jennifer Maldonado

 
10

1]

12

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 4:18-cr-01256-CKJ-JR Document 76 Filed 08/20/19 Page 2 of 16

h) Peter and Diana McIntyre
1) James Clay

j) Pastor George Clerie

k) David Hidden Jr.

1) Daniel Diaz

m) Britt Van Baalen

n) Joyce Eckenrode

0) Troy Stokoe

p) Chris Bennett

RESPECTFULLY SUBMITTED this 20" day of August, 2019.

By_s/@Dan H. Cooper
Dan H. Cooper

By_s/Laura E. Udall
Laura E. Udall

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

>,

 

 

ase 4:18-cr-01256-CKJ-JR Document 76 Filed 08/20/19 Page 3 of 16

EXHIBIT
Case 4:18-cr-01256-CKJ-JR Document 76 Filed 08/20/19 Page 4 of 16

August 5, 2019

Honorable Cindy K. Jorgenson
United States District Court
District of Arizona

405 West Congress

Tucson, AZ 85701

Re: Joshua Pratchard
Dear Honorable Cindy K. Jorgenson,

My name is Joel Pratchard; | am Joshua Pratchard’s dad, and | would like to share a few
things with you about Joshua for you to consider.

Joshua, from the time he was a kid, has always had the desire to help others and involve
them in the things he was doing. He helped people in the neighborhood, at school, and his
coaches with sporting event field preps. Joshua helped teachers and coaches throughout his
high school years and beyond.

For years he has helped out with our churches white-water rafting outreach and
ministry as a river guide. Our river guides are responsible for the physical, emotional, and
spiritual well-being of up to seven on their boats. In this ministry, Joshua has consistently
demonstrated a servant’s heart and a willingness to put his own needs aside to care for others,

all the while with a right attitude and motivation.
| He started a non-profit organization to help high-school athletes in the community,
repairing and providing new playing fields and facilities as well as organizing after school
tutoring for the student-athletes. When he got married, he was looking for a way to provide for
his family and yet still be able to offer his talents, energy and time to others in the community,

and the non-profit presented the pathway to accomplish this.
Case 4:18-cr-01256-CKJ-JR Document 76 Filed 08/20/19 Page 5 of 16

He realizes that he has made some unwise choices and is looking forward to making
things right with his eventual release, his reunification with his family and being involved with
me in ministry once again in the church which | pastor in Northern California.

Joshua has also been studying for his contractor’s license while incarcerated. He also has
plans to continue in his handyman business if he is able. Joshua has always been a hard worker
and has had excellent work ethics.

There is an analogy that | often use as an illustration for the trials and tribulations we go
through in life, whether self-inflicted or caused by circumstances around us. The analogy states,
“if you want to know what is in a sponge, squeeze it.” By squeezing the sponge is how you find
out what the sponge contains.

Joshua is that sponge. He has been squeezed and wrung out, due to his own choices. As
Joshua has been pressed for the past fourteen months, we have seen a young man who has
recommitted his life to God re-emerge. He is teaching Bible studies, and he is praying for his
fellow inmates, he is spending time studying the Bible to better himself and help others. Josh is
acknowledging his wrongdoing. He is desiring to better himself by doing the right thing. Joshua
is showing what he is made of, and his strength and compassion for others are shining through.

His wife and son live with my wife and me, and hopefully, when Joshua is released, he
will come and live with us too. He will receive continued support to grow in the Lord and
continue to learn and serve in the various ministries at church. He will have a lot of
accountability with many of the people at church who have known him since he was a kid, they
will be around Joshua regularly, working shoulder to shoulder with him.

Our lives and our family, including Josh, have undergone financial, physical, and
emotional difficulties and changes as we have journeyed through this past year. We have,
however, grown in our faith and drawn closer to the Lord. We have also become more resilient
through it all. These traits are all positives, and we are thankful for Joshua’s changes, but our
lives have a huge hole because of the glaring absence of our son. | realize this is not an easy
decision for you and that you put much thought and experience behind each ruling. Please

know that | am praying for you in this process.
Case 4:18-cr-01256-CKJ-JR Document 76 Filed 08/20/19 Page 6 of 16

| close by asking that you would compassionately and mercifully look at Joshua. He has
made bad choices, but he is not the evil/wicked person that some would like you to believe.
Joshua is learning from those mistakes. He is looking forward to once again becoming a
productive member of society if given a chance. My wife and | need him, his wife needs him,

and his little boy needs his daddy. Please consider reuniting our family.
Thank you for your thoughtful consideration.

Respectfully,

Joel Pratchard

Senior Pastor

Dad
Case 4:18-cr-01256-CKJ-JR Document 76 Filed 08/20/19 Page 7 of 16

July 25, 2019

To The Honorable Cindy K. Jorgenson:

My name is Melissa-Rae Annette Pratchard and | am Josh’s wife. Josh and | met via an
online dating site and started talking in October or November of 2012. We had our first
date in San Diego on December 1, 2012. Our relationship started very slowly as | am a
cautious person. After many hangouts and a very specific baseball game Josh pitched
in, we decided that we belonged with each other. That game Josh had pitched amazing.
| stood behind home plate and watched every pitch he threw: curve balls, fast balls, you
name it. The baseball game was the first time | really saw Josh as someone | would fall
in love with and in May of 2013 we got engaged on a beautiful beach in Kauai and in
October that same year, just 10 months after officially dating, we tied the knot.

Our marriage wasn’t always perfect, especially in the beginning. We both had our
moments, some better and some worse than others. | know we both wish there were
moments we could go back and change especially when the police were called in 2014.
Fact is, we’re not perfect and we know it. That year we were attending a yearlong
discipleship school to strengthen and save our marriage. | was a very independent
woman before Josh met me. The year before we met, | had just experienced a major
loss as my mom had died from a sudden and aggressive rare form of cancer. | believe |
didn’t know how to be a good wife and Josh didn’t know how to be a good husband, but
through trial and error, we learned. We never gave up, even though we could have
thrown in the towel a dozen times. We always worked through our difficulties,
remembering our vows: for better or worse, sickness or health, rich or poor, until death
do us part. Successful people fail time and time again, but what makes them stand out,
is that they don’t give up.

I’m not going to pretend like my husband is perfect, but what | will tell you is that he has
a heart of gold. Josh founded a non-profit called Second Chance Fields in October
2013. He had been helping at Mission Bay High School as a pitching coach to some of
the kids on the baseball team and saw a major need. The fields these kids played on
were horrendous. The schools didn’t have money, nor the districts, in fact they had
talked about cutting sports. These kids have two options: play a sport and try and make
something of yourself OR get into trouble. These kids were at a disadvantage. They
weren't given a field they could safely play on, like other schools in richer
neighborhoods. And that’s where Josh’s heart broke and his determination stepped in.
After talking with the Athletic Director at Mission Bay and speaking with kids whose
dreams had been taken away due to on the field injuries, Josh made it his mission to
change that. He truly wanted to do something good for the community. He completed
his first project in November of 2013 (just a month after founding the non-profit) and
then another in 2014 and another in 2016. Josh was in the middle of completing his
fourth project when he was taken into custody on June 1, 2018. He poured his heart
and soul into this non-profit and he didn’t even get paid to do it. His work was
recognized in 2017 by San Diego City Councilwoman Lorie Zapf as he received the
Case 4:18-cr-01256-CKJ-JR Document 76 Filed 08/20/19 Page 8 of 16

“2017 Outstanding Volunteer Award”. Our community knew and liked Josh. His non-
profit has also been named “Best Non-Profit” 4 years in a row on Great Non-Profits, a
website devoted solely to non-profit organizations and voted on by members of the
community.

My husband is a people pleaser, much to my dismay. This trait could be viewed as a
positive, but | would say it’s hurt my husband more in his life than it has done good. |
think that is what happened when he became involved with the government informant. |
still don’t know all that went on or happened, however, | do know that my husband
wanted to do well for our family. Josh had started a handyman business that he wanted
to turn into a contracting business which was helping to pay our bills, but it was back
breaking work which didn’t go over well with his already badly injured back. My husband
was told about this amazing job opportunity that sounded a little odd and too good to be
true in my opinion, but what did | know? The confidential informant in this case was in
my house and talking to Josh about a job that could pay him good money. | never
questioned this job, but | certainly should have done so. The informant was in my
house, holding my child and eating the meals | made. | thought he was helping Josh
and | know that this is Josh’s fault, but this man really pulled Josh into his web. |
strongly believe that “but for” the informant encouraging/enticing Josh he would not
have sold the guns. What he has done is wrong. | know that and so does Josh.

Josh has done some amazing things with his time away from us. He has completed
classes. He has held jobs (when given the opportunity) and gone above and beyond,
taking pride in his work. He gives whatever he can to less fortunate inmates. He has
started a bible study and has brought 4 men to Jesus. He has saved one of the men’s
marriages by counseling him. He was diagnosed as bipolar and is taking medication for
it. Earlier this year, he was approached by the Chaplain and was offered to complete a
Theology program only offered to a select few and at the end is given a degree in
Theology, to which Josh accepted and completed.

Josh and | have been married for almost 6 years. That first year of marriage was rough,
but since then, we’ve learned how to communicate, when to let things go, when to show
support, love and encouragement. We have a sweet, smart and handsome little boy
who desperately misses his daddy and talks nonstop about him, baseball, airplanes,
trains and Star Wars. He wakes up and tells me dreams he has of his daddy taking him
on the polar express train to see Santa. He tells me how he can’t wait for his daddy to
play Legos or take him to a Giants baseball game. If you just mention Giants baseball or
show him a baseball shirt or hat and he goes crazy with excitement and shouts, “daddy
baseball, daddy baseball!” He keeps asking to help his daddy fly his drone. During
Christmas | took our son to a tree lighting festival and someone was flying a drone and
Elijah cried because he thought his daddy was flying the drone and he wanted to see
his daddy. Can you imagine how heartbreaking that is? This last year our son went from
age 2 to 3. Children his age are constantly learning, growing and developing in record
fast time. He grew at least 3 inches and has gained 7lbs in his dad’s absence. He has
gone from a size 2T to 5T in clothing. He’s potty trained and now speaks in full
sentences with over a hundred words in his vocabulary, compared to the 10 words he
Case 4:18-cr-01256-CKJ-JR Document 76 Filed 08/20/19 Page 9 of 16

knew last June (2018). He knows his colors, shapes and letters. He draws well, can
write his name and he colors within the lines. All things he couldn’t do last June. All
things that have happened while his daddy is away. My heart breaks daily, longing to
have my husband home. Josh could not be by my side when my nana was sick and
passed away this last March, the last remnants of my momma, or when his service dog,
our sweet boxer Kya, passed away suddenly in February. The full burden of providing
for our family has fallen on me, juggling that with being a single mom has been
incredibly difficult. Besides my mom’s death in 2011, this has been the hardest year of
my life.

With each trial that we go through, we also learn. I’ve learned to put my full faith in
Jesus because without Him | am lost. | know my husband has done the same. I’m
reminded that mistakes happen, but we can learn, grow and not repeat them. | sincerely
apologize for the mistakes that were made. Your Honor, mistakes were made, and our
family has suffered and paid the price for them. However, God is good, what men meant
for harm, He will turn into good (Genesis 50:20). | am praying that you see the mistakes,
regret, sincere apologies and heartache and allow our family to pick ourselves up off the
floor and start over again. My husband is truly a good man with a good heart, who is
quick to apologize and who is capable of change. We so desperately want and need
him home with our family. We have a strong church community that has been lifting us
up and supporting us through this trial and | truly believe that they will continue to help
us navigate life and offer their support and love once Josh comes home.

God Bless,

UM I

Melissa Pratchard

Enclosures
- Case 4:18-cr-01256-CKJ-JR Document 76 Filed 08/20 Page 10 of 16

 
Page 11 of 16

 
Filed 08/20/19

 

 

osh Pratchard Second Chance Fields

osh was nominated by four different community members. He is being
scognized for his efforts in refurbishing fields for children to practic nd
lay sports. He founded his own non-profit organization, Second Chance
ields, in 2013 to continue his passion for sports and mission to cree
afe environment for kids wishing to play sports. In 2013, he raised
uccessfully replace Mission Bay High School's pitcher's mound to:
eague specifications. In 2014, he raised $60,000 in monetary a!
onations to successfully replace Mission Bay High School's wa
> Major League specifications. In 2016, he raised $251
ind in-kind donations to replace a 100,000 square foot
Jel Norte High School. He completes these types of;
10 compensation other than the satisfaction of seeing his dream |
athe smiles of the children he is helping!

Aarianne Reiner-Caputo..........-.csscsscseee Ocean Beach Ele

Vithout Marianne, Ocean Beach Elementary School's rut
iot be the successful program that it is today. She coorc
olunteers, manages student achievements and presents a\
rogram. ¥

imeary REYMA sssesscoressssssensesesessseeeorsreonssesssssss PACHIC |

‘mery volunteers as a Pacific Beach Town Counei
eady for any challenge such as graffiti removal or
ihe was the principle leader in the “re-paint the:
jarnet" project during the winter 2016, She gr

tganization thanks her for all of her hard work! _

 

 

 

    
    
      
  
 
   
  
 
 
  
 
  

 

Page 12 of 16
    
 
  
 
  
 
 
 
  
 
  

ment 76 Filed 08/20/19 Page 13 of 16

1S ae a
SAN DIEGO
Councilmember
LORIE ZAPF

Council District 2
Volunteer
Appreciation Day
April 22, 2017

VOLUNTEERS... MAKE
SAN DIEGO GREAT!

 
Case 4:18-cr-01256-CKJ-JR Document 76 Filed 08/20/19 Page 14 of 16

 
B Page 15 of 16

ne ¥ #*

A hg Uh.

AM Ute te

 
Case 4:18-cr-01256-CKJ-JR Document 76 Filed 08/20/19 Page 16 of 16

POPE ans” VIGUPUYUIIUID,

Lie ay, Aer

 

FZ eb eihlhdag 7 a DOUMIA 4
40000 Aaf, wcgpeo ae

pavauy Aaaqunjo, Guapuvis}n¢c Ztoz

spjaif, IVY) puoras

ae ysot

woypepuruniieg Jura,
IY yuagadel
oheng; ugg fo tng
AOMGENG, JP ozag

JlOk BUM DZ AIYUPUGIPUNDQ,

 

      

&
:

 
